907 F.2d 1138Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Allen MOORE, Plaintiff-Appellant,v.Gary T. DIXON, Warden, Central Prison;  Aaron J. Johnson,Secretary, NCDOC;  State of North Carolina, NorthCarolina Attorney Generals Office,Defendants-Appellees.
No. 90-6828.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 13, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (C/A No. 89-561-CRT-F)
David Allen Moore, appellant pro se.
Ronda Dawn Gibbs, North Carolina Department of Justice, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
David Allen Moore appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Moore v. Dixon, C/A 89-561-CRT-F (E.D.N.C. Jan. 18, 1990).  We also find that the district court did not abuse its discretion in adopting a prefiling review procedure for all of Moore's future complaints.*   Moore's litigious history justified consideration of a prefiling review procedure and Moore was given notice and an opportunity to be heard prior to the adoption of this procedure.  We dispense with oral argument because the facts and legal arguments are adequately presented in the material before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The order specifically excludes habeas actions from its scope